In a child support proceeding pursuant to Family Court Act article 4, the mother appeals (1), as limited by her brief, from so much of an order of the Family Court, Suffolk County (Grier, S.M.), dated August 15, 2005, as, after a hearing, permitted the father to declare all four of the parties’ children as his dependents for income tax purposes, and (2) from an order of the same court (Simeone, J.) dated October 20, 2005, which denied her objections to the order dated August 15, 2005.
Ordered that the appeal from the order dated August 15, 2005 is dismissed, without costs or disbursements, as that order was superseded by the order dated October 20, 2005; and it is further,
Ordered that the order dated October 20, 2005 is affirmed, without costs or disbursements.
Where, as here, the noncustodial parent is contributing all, or the majority of, the financial support of the children, the court may determine that the noncustodial parent is entitled to declare the children as dependents on his or her income tax returns (see Popelaski v Popelaski, 22 AD3d 735, 738 [2005]; Burns v Burns, 193 AD2d 1104, 1105 [1993], mod on other grounds 84 NY2d 369 [1994]; Ochoa v Ochoa, 159 AD2d 285, 285 [1990]). Accordingly, under the circumstances of this case, the Family Court properly determined that the father is entitled to declare all four of the parties’ children as his dependents for income tax purposes (see Frei v Pearson, 244 AD2d 454, 457 [1997]; Litwack v Litwack, 237 AD2d 580, 582 [1997]).
The mother’s remaining contentions either are unpreserved for appellate review or without merit. Luciano, J.P., Rivera, Lifson and Covello, JJ., concur.